Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 9, and 15 have been amended
Claims 2 – 8, 10 – 14, and 16 – 20 have been cancelled.
No claims have been added.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement filed 2/7/2017 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, specifically, CN Office Action and CN Search Report.  It has been placed in the application file, but the information referred to therein has not been considered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US PGPub 2008/0040674 A1) in view of Heaney (US PGPub 2009/0222522 A1) in further view of Nickolov et al. (US PGPub 2009/0276771 A1).
In regards to claims 1, 9, and 15, Gupta discloses (Claim 1) a method for providing access to a computer system to execute a software test on the computer system in accordance with at least one constraint, said method comprising; (Claim 9) a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code containing instructions which, upon being executed by a processor of a computer system, implement a method for providing access to the computer system to execute a software test on the computer system in accordance with at least one constraint, said method comprising; (Claim 15) a computer system comprising a processor, a memory coupled to the processor, and a computer readable storage device coupled to the processor, said storage device containing program code configured to be executed by the processor via the memory to implement a method for providing access to the computer 
receiving, by a processor of the computer system, a request from first individual within an organization for the first individual to access the computer system […]; 
in response to said receiving the request for the first individual to access the computer system, said processor determining that the first individual has a specific role in the organization;
in response to said determining that the first individual has the specific role in the organization, said processor identifying a candidate entity repository corresponding to the specific role, wherein all individuals having the specific role in the organization are entries in the candidate entity repository,
said processor analyzing relationship network data, wherein the relationship network data includes a relationship weight between the first individual and each entry in the candidate repository, wherein each respective relationship weight denotes a strength of a relationship of the first individual with each entry in the candidate entity repository, wherein said analyzing comprises determining, for the first individual, valid entries from the entries in the candidate entity repository, based on the relationship weight of each entry exceeding a preset relationship weight threshold, and wherein the valid entries in the candidate entity repository include a second individual and a third individual having the specific role in the organization; 
in response to that the second individual and the third individual having been determined to be valid entries in the candidate entity repository, said processor […] by the first individual […]; 
[…];
said processor providing to the first individual the first constraint and access to the computer system […] in accordance with the first constraint; and
[…].
Specifically, Gupta discloses an online collaborative system that allows for a plurality of enterprises, individuals, organizations, and so forth to collaborate with one another by sharing information with one another.  Gupta discloses that the system maintains and manages profiles for the plurality of entities and the relationships that the entities have with one another in order to determine which entities should be granted access to information that has been provided or maintained by another entity.  Gupta performs this process by associating, amongst other things, credential information, wherein each entity’s credentials and relationships are used to determine if a particular user should be granted access to information provided and/or maintained by another entity. 
As a non-limiting example, Gupta discloses that in supply chain management and entity may have a plurality of other entities involved with a project, e.g., suppliers, shippers, subcontractors, and etc., and that each of these other entities have corresponding credentials, i.e. constraints, that are given to them by an entity that allows the system to not only assign the constraint to the entities, but to allow the system to refer back to the constraint to determine if access to information should be permitted.  Gupta discloses that the system and method can be performed in a wide 
Additionally, as has been discussed above, each entity involved in a collaboration group has corresponding credentials that instructs the system as to what information a particular entity has been authorized or been granted access to and wherein an entity providing information can assign a credential to the other entities in order to provide the providing entity with control over their information.  As was also discussed above, a plurality of employees can all have the same roles in an organization and that it is based on each employees’ credentials that dictates what information each employee has been granted access to.  Moreover, Gupta discloses wherein the various entities involved in a particular collaborative project have specific relationships to one another and corresponding credentials.  As a non-limiting example, an organization has a relationship with shippers who have the required credentials to access the information involved with the project/job/etc. that correspond to the 
Finally, in light of the aforementioned explanation, Gupta, further discloses that in addition to the system identifying a role for each particular individual and storing and using this information in order to identify relationships among users, the system is further determining weights of each user in order to more accurately determine which user should be granted access to which information or whether one user has more priority, authorization, administration, or the like over another user(s) within a particular group of users, as well as the relationship weight between individuals based on whether the individuals are in the same group or not, in addition to each individual’s respective role.  Additionally, with regards to the strength of the relationship and its weight, Gupta discloses that relationships are established with one or more entities and that the relationship is based on contractual obligations with one another, thereby establishing that associated entities have a higher relationship or strength than those that do not (This interpretation corresponds with Page 19, second paragraph, of the applicant’s specification.).  Moreover, Gupta establishes that users must have the appropriate credentials or authority, thereby establishing another methodology where a relationship is not simply established between entities, but that the relationship can further be refined to associating a corresponding authorization or credential, i.e. weight.  Further still, this process can still be further refined by providing and using a profile in order to provide an associated chain of command, thereby establishing that there are corresponding relationship weights between users that demonstrate the relationship Gupta disclosing that weights are assigned to users, user weights are compared against one another, and that the weights are compared against a threshold, Gupta, therefore, discloses that users have a corresponding score that is based on the weights as this allows for values to be assigned to users, allow for user values to be compared against one another, and, more importantly, allow for a comparison against a threshold to be made.  
The Examiner asserts that the only location where scoring is disclosed in the specification is on Page 17 Lines 5 and 6 and that scoring only appears twice.  The Examiner asserts that this is important to point this out as the specification generically recites the concept of scoring, does not disclose how the scores are represented as, or how the scores are calculated from the weights or whether the value of the weights themselves are the same as the value of the scores.  As a result, in light of the rejection provided under 35 USC 112(a), the Examiner asserts that, in the broadest reasonable interpretation, Gupta does, indeed, disclose scores since, as discussed above, Gupta discloses that relationship weights are used to determine the strength of individuals between one another, e.g., belonging to the same organization would have a higher weight and score versus those belonging to another organization, and that the weights result in a score that can be interpreted, in the broadest reasonable interpretation, as being as simple as 0 or 1, yes or no, 0% or 100%, authorized or not authorized, and etc.  Moreover, Gupta further breaks down the relationship with other weights to determine whether users are cooperating/collaborating with one another across organizations, thereby resulting in the weight and score of cooperating/collaborating groups would be higher than non-cooperating/non-collaborating groups.  Further yet still, Gupta breaks Gupta provides yet another breakdown of weights and scores by assigning weights (and consequently scores) to different users within the same organization, e.g., Gupta discloses the use of a chain of command and identification/assignment of users within an organization to different cooperation/collaboration projects, thereby disclosing that within the same organization users higher up in the chain of command would have a higher weight than those lower in the chain of command, as well as assigning different users within the same organization different weights (and consequently scores) in order to control which users are allowed access to various different cooperation/collaboration projects.  Finally, Gupta discloses that users are aggregated and categorized according to specific skills and talents, thereby resulting in yet another weight that can be used to differentiate users. 
(Support can be found at: ¶ 36, 45, 46, 47, 51, 52, 53, 81, 86, 103, 104, 106, 157, 160, and 177) 
Gupta discloses a system and method that provides a plurality of users with access to a central system in order to perform particular tasks in accordance with respective constraints that correspond to each user.  Although Gupta discloses that the system manages a schedule (see ¶ 122), Gupta fails to explicitly disclose the actual process of scheduling in a workflow environment comprised of a plurality of users using a central system.
To be more specific, Gupta fails to explicitly disclose:
, based on a second constraint for accessing the computer system to execute the software test on the computer system by the second individual and the third individual;
wherein the second and third individuals are permitted the computer system to execute the software test on the computer system in accordance with the second constraint, wherein the second constraint includes, during each month, only a first and second period of time throughout which the second and third individuals are respectively permitted to access the computer system to execute the software test on the computer system, and wherein the first and second periods of time have an overlapping period of time that is common to the first and second periods of time; 
said processor aggregating the first and second periods of time, said aggregating comprising generating role model data that identifies the overlapping period of time, wherein the second constraints permits the second and third individuals to access the computer system to execute the software test on the computer system throughout the overlapping period of time, wherein the first period of time comprises a first interval of time not comprised by the second period of time, and wherein the second period of time comprises a second interval of time not comprised by the first period of time, wherein said ascertaining comprises ascertaining that the first constraint is that during each month the first individual is permitted to access the computer system to execute the software test on the computer system only during the overlapping period of time; 
after said generating role model data that identifies the overlapping period of time, said processor providing, to the first individual from whom the request to access the computer system to execute the software test was received, the generated role model data that identifies the overlapping period of time, wherein said providing, to the first individual, the role model data that identifies the overlapping period of time and said analyzing relationship network data are performed concurrently;
said processor providing to the first individual access to the computer system to execute the software test on the computer system in accordance with the first constraint.
First, the Examiner asserts that with regards to the language pertaining to “permitting” the three individuals to access the system according to a very specific set of conditions has created several issues.  
First, the Examiner asserts that the limitation fails to positively recite any actions, steps, or functions that must be performed in order to identify whether one would be infringing upon the claim because the limitation merely states that the second and third individuals are simply being “permitted” to use the system.  The Examiner asserts that this is not the same or rises to the level of positively reciting that the second and third individuals are using the system.  
Second, in light of the interview that was conducted on 5/17/2017 with Mr. Friedman (see also Advisory mailed on 9/21/2017), the system is attempting to Page 16, if the system is only able to handle two requests at any one time, the system determines that only one user is accessing the system on the 24th and the 29th and, consequently, will allow the other user (first individual) to use the system.  Based on the explanation that was provided by Mr. Friedman, the goal of the invention was to allow the first individual to be permitted to use the system when there is a period of time when the second and third individual are not both using the system, i.e. 24th and 29th, (which was the reason why Mr. Friedman believed, at the time, the invention should overcome the rejection under 35 USC 101) because it would result in better bandwidth management and burden upon the system because too many individuals are attempting to use the system at the same exact time.
Third, the Examiner asserts that the interpretation that has been provided since the Final Office Action mailed on 7/18/2017 would still stand because the instant claims only disclose that the second and third individuals are “permitted” to still use the system, presumably because they have more priority or access rights than the first individual.  As a result, the “overlapping period” is still considered a period of time where the system is available to be used by the first individual because it is a period of time in which the first individual will be able to access the system because the likelihood of both the second and third individual both using the system at the same time is low or, alternatively, this is a period of 
However, that the invention, as claimed, covers another interpretation that is further based on the specification, in that the claimed invention is simply repeating the process that was performed for the second and third individual.  That is to say, the first individual is a user who has a relationship with both the second and third individual and, therefore, the first individual is able to access the system, but only when the second and third individual are both using the system at the same exact time.  Yet, the Examiner asserts that this is merely speculation as the specification nor the claims support such a finding, but this is the only way the Examiner can make sense of the invention given what is in the specification and what was explained by Mr. Friedman.
Nevertheless, there is still yet one more interpretation, which is that the second limitation of the claim (using claim 1 as the exemplary claim) is comprised of simply non-functional descriptive subject matter and, in the end, is doing nothing more than comparing requests and schedules of three different individuals and simply optimizing the workflow to have the three individuals access the system only during the time where they are all going to be using the system at the same time.  In other words, the system is optimizing the workflow schedule in order to have all three individuals work at the same time and the rest of the language that is found in the claim is simply unnecessary or simply alternate word usage to get to the fact that the system is simply identifying a time period where all three people are using the system and scheduling them all 
Therefore, for the situation where the users are grouped together when they are all available to work together, the Examiner had previously removed Li and provided Heaney to teach this alternate interpretation, i.e. scheduling multiple users as a group. 
With that said, the Examiner refers to Heaney to teach this aspect of the invention.  Specifically, Heaney teaches that it is old and well-known in the art of scheduling, wherein multiple tasks are being managed and scheduled, to schedule users together when they are all available, which is further based on attributes/constraints associated with the users.  One of ordinary skill in the art looking upon the teachings of Heaney would have found it beneficial to include such a scheduling concept in the system and method of Gupta as this would allow for users who have a particular project in common, for example, to be able to be grouped together with regards to scheduling, as a means of being more productive and ensuring that they are able to find a time period where they can all work together for a common task, for example.  As a non-limiting example, Heaney, similar to Gupta, teaches that the system is able to identify relationships amongst a plurality of different individuals, Gupta.  Further still, this also allows for better use of the system and use of event scheduling as this would increase the likelihood that sufficient individuals are attending an event, for example.  Although Heaney does not explicitly teach all environments in which this scheduling concept can be used, the Examiner asserts that Heaney has not been provided to teach accessing a system, as Gupta and, later, Nickolov have been provided to teach these features of the claimed invention.  The Examiner asserts that Heaney has simply been provided to teach that it is old and well-known in the art of scheduling a plurality of users having some relationship with one another to schedule them together during an overlapping time period.
Finally, with regards to:
…wherein said providing, to the first individual, the role model data that identifies the overlapping period of time and said analyzing relationship network data are performed concurrently;
the Examiner asserts that Heaney teaches that the system refers to a user’s profile in order to identify their interests and, essentially, their role with a particular activity and comparing this information against activity information in order to determine that a user would be interested in participating with the group of users who have also shown interest in the activity (NOTE:  As was discussed above, Gupta also discloses this scenario with respect to cooperating/collaborating users).  The Examiner asserts that providing the role model data and analyzing the relationship are occurring concurrently as the system is comparing both pieces of information in order to proceed with scheduling.  In other words, for the comparison to occur the system is provided user profile information and relationship (interests, for example) information concurrently in order to perform the scheduling process.
Further still, Gupta also discloses that role model data is provided concurrently with relationship data since, as was already discussed above, a user’s profile includes information pertaining to their role, credentials/authorizations, and relationship with other users.  As a result, retrieving and reviewing a user’s profile that contains all of this information would result in the system being provided a user’s role model data and an analysis of how the user relates to other users at the same time.  Simply put, after the system has received a request from a particular user, the system will pull the user’s profile to determine if the user has any relationship with another entity associated with the request and their role (i.e. step 302 of Fig.3), wherein the system will then retrieve the user’s profile in order to be provided with these pieces of information concurrently as all of these pieces of information are found in the user’s profile, i.e. found in the same location (i.e. the user’s profile).
(For support see: ¶ 26, 50, 51, 52, 53, 66)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the scheduling optimizer of Heaney in the multi-user access system of Gupta as this would have resulted in an improved system that would better manage its resources and users by optimizing the schedule of 
The combination of Gupta and Heaney discloses a system and method for scheduling workflow tasks in an efficient manner where a plurality of users are accessing a central system.  Although the combination of Gupta and Heaney teaches a plurality of examples of what tasks can be performed, the combination of Gupta and Heaney fails to explicitly teach all possible tasks that can be performed in such an environment.
To be more specific, the combination of Gupta and Heaney fails to explicitly teach:
receiving, by a processor of the computer system, a request from first individual within an organization for the first individual to access the computer system to execute the software test on the computer system; 
in response to the second individual and the third individual having been determined to be valid entries in the candidate entity repository, said processor ascertaining a first constraint for accessing the computer system to execute the software test on the computer system by the first individual, based on a second constraint for accessing the computer system to execute the software test on the computer system by the second individual and the third individual, wherein the second and third individuals are permitted the computer system to execute the software test on the computer system in accordance with the second constraint, wherein the second constraint includes, during each month, only a first and second period of time throughout which the second and third individuals are respectively permitted to access the computer system to execute the software test on the computer system, and wherein the first and second periods of time have an overlapping period of time that is common to the first and second periods of time; 
said processor aggregating the first and second periods of time, said aggregating generating role model data that identifies the overlapping period of time, wherein the second constraint permits the second and third individuals to access the computer system to execute the software test on the computer system throughout the overlapping period of time, wherein the first period of time comprises a first interval of time not comprised by the second period of time, wherein the second period of time comprises a second interval of time not comprised by the first period of time, and wherein said ascertaining comprises ascertaining that the first constraint is that  during each month the first individual is permitted to access the computer system to execute the software test on the computer system only during the overlapping period of time, and wherein said generating role model data and said analyzing relationship network data are performed concurrently; 
computer system to execute the software test on the computer system in accordance with the first constraint; and
said processor executing, as initiated by the first individual during said access to the computer system by the first individual, the software test on the computer system in accordance with the first constraint.
However, the Examiner first refers to MPEP § 2111.04 and 2111.05 as the emphasized limitations are simply describing an intended result/user of the invention or, alternatively, the environment in which the claimed invention is to be practiced in, wherein the intended result/use/environment fails to further limit or alter the steps, functions, or structure of the claimed invention.  The Examiner asserts that although the claimed invention is to be used for the intended purpose of the particular task of software testing on a particular computer system, the Examiner asserts that the claimed invention is actually directed towards task scheduling and that the aforementioned purpose is doing nothing more than describing the particular task.  As a result, the Examiner asserts that what the particular task is directed to fails to further limit or alter the claimed invention or differentiate the claimed invention from the prior art, in terms of patentability.
Despite this, and for the purposes of expediting prosecution, the Examiner has provided Nickolov to teach that it is notoriously old and well-known in the art of grid computing, cloud computing, distributed computing, and the like to provide a plurality of users with a computer system to execute a software test on the computer system.  Specifically, Nickolov teaches that it is well-known in the art where a plurality of users 
(For support see: ¶ 42, 950, 951, 952, 961)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of accessing a central system in order to execute a software test on the central system, as taught by Nickolov, for any of the other workflow tasks taught by the combination of Gupta and Heaney.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
 combination of Gupta and Heaney with the ability of executing software tests on a central system, as taught by Nickolov since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.
Rejection under 35 USC 112(a)
The rejection under 35 USC 112(a) has been withdrawn due to amendments.
Rejection under 35 USC 103
First Example
The Examiner asserts that the applicant’s arguments are similar to arguments that have been previously presented and addressed by the Examiner in previous communications.  
Second Example
 The applicant argues that the combination of Gupta and Heaney fails to disclose:
“after said generating role model data that identifies the overlapping period of time, said processor providing, to the first individual from whom the request to access the computer system to execute the software test was received, the generated role model data that identifies the overlapping  wherein said providing, to the first individual, the role model data that identifies the overlapping period of time and said analyzing relationship network data are performed concurrently”

With respect to Heaney, the Examiner asserts that the applicant’s arguments are flawed as the applicant is reading features into Heaney that are not found in Heaney.  The applicant argues that Heaney discloses sequential processing, however, nowhere is this stated in Heaney.  The Examiner asserts that the rationale provided has not been addressed by the applicant, but sidestepped with an argument based on features not supported by Heaney.  Moreover, in light of the specification, on Page 20, the specification recites, “For example, two blocks illustrated in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in reverse order, depending upon the functionality involved.”  In other words, the applicant has defined concurrent functions to be performed close enough to one another that for all intents and purposes they are being performed at the same time or, alternatively, is broad enough to encompass these two functions make up step 1 of a process and step 1 occurs before step 2, then so long as step 1 is performed before step 2 the functions are being performed concurrently or, more specifically, substantially concurrently.  Further, in light of the explanation provided by the Examiner “providing the role model data and analyzing the relationship are occurring concurrently as the system is comparing both pieces of information in order to proceed with scheduling.  In other words, for the comparison to occur the system is provided user profile information and relationship (interests, for example) information concurrently in order to perform the scheduling process.”  That is to say, in order for the comparison and its result to occur the system must have received the user provide information and relationship substantially concurrently, or, to put it another way, close enough together from the perspective of the human mind that for an intents and purposes they have been received and processed concurrently.  Even if the applicant argues that a human may perceive the function being performed concurrently, but the computer is receiving sequentially, the Examiner asserts that 1) this is still considered to be covered by substantially concurrently; and 2) this argument is based on whether it is possible to measure the speed of the electrons moving through a central processing unit in order to determine if the CPU is processing the information correctly while taking into account the bus and lanes on the motherboard and being capable of measuring the electrons that represent the coded information and determining that they are being received at two different input points of the CPU and not through a single point.  The Examiner asserts that the second point is beyond the scope of what is required by the claimed invention, specification, and prior art and, again, for all intents and purposes the process is being performed at the same level of detail and assumptions as the disclosed invention.
With regards to Gupta, the Examiner asserts that the applicant’s arguments is that Gupta does not provide verbatim support while ignoring and not addressing the explanation provided by the Examiner.  The Examiner asserts that a reference does not need to provide verbatim support so long as the reference provides an explanation that demonstrates an equivalent disclosure.  As was discussed in the rejection, Gupta discloses that the user’s profile includes their role, credentials/authorizations, and relationship with other users and, consequently, in receiving and reviewing the user substantially concurrently (as interpreted above). 
Finally, the Examiner asserts that specification discloses that the invention can be performed using one or more processors.  As a result, the Examiner refers back to the phrase “substantially concurrently” because if the invention is being performed by a single processor then the single processor must be receiving the information at some level of sequential order and the only reason the functions are considered to be performed concurrently, i.e. substantially concurrently, is because the single processors is processing information so quickly, which is what a processor is designed to do, that the functions are being performed concurrently from the perspective of a user.  
Finally, the only support that the applicant has for “concurrent” execution can be found on Page 17, last paragraph, and Fig. 3.  In light of Fig. 3, the Examiner asserts that the processor is performing several operations on the right branch and only 1 operation at the left branch, thereby resulting that the interpretation of “concurrently” must be interpreted to be “substantially” concurrently as the specification fails to disclose any disclosure of how the system is able to perform steps 307 and 305 at the same time every single time regardless of the amount of information that has been received.  Moreover, further review of Fig. 3, one can see that 307 is received right after “Yes” in the left branch while 304 is received prior to 305 in the right branch, thereby lending support that before the process ends, i.e. the lines converging after 307 and 306, 307 was received prior to 305 but because these two branches are being carried out before the convergence then for all intents and purposes 307 and 305 are being substantially concurrently.  As a result, the applicant’s own arguments against Heaney results in also being applicable to the applicant’s own invention based on Fig. 3 and Page 20 of the applicant’s specification as other information (304) is being received prior to 305 but with 307 right after “Yes”, thereby resulting in there being a sequential order (as far as the processor is concerned at the electron level) of receiving 307 prior to 305.  However, since these two branches are occurring before the convergence of the branches then the applicant, for all intents and purposes, understands this to be sufficient to be considered concurrent, which is what is disclosed by Gupta, Heany, and Examiner’s explanation.
With regards to “analyzing,” the Examiner asserts that the applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The Examiner asserts that an analysis of data is analyzing the data as an analysis of data would be data is analyzed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
DockX (WO 02097588 A2); Melamed et al. (US Patent 7,313,564 B2); PR Newswire (PalmSource Launches Inside Track Program for Developers) – which are directed towards priority based scheduling for software testing
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        9/9/2021